internal_revenue_service department of the treasury number release date uilc washington dc person to contact telephone number refer reply to date july legend taxpayer dear this responds to a letter dated date and subsequent correspondence requesting a ruling relating to the use of derivative contracts to hedge certain obligations arising from a nonqualified_deferred_compensation_plan plan specifically the letter asks the internal_revenue_service to determine whether the derivative contracts constitute hedging_transactions under sec_1221 of the internal_revenue_code and sec_1_1221-2 of the treasury regulations and whether taxpayer’s recognition of the income deductions gains or losses from the derivative contracts clearly reflects income pursuant to sec_1_446-4 facts taxpayer is the parent of an affiliated_group_of_corporations that files a consolidated_return taxpayer intends to offer certain employees the opportunity to participate in the plan which taxpayer represents will not constitute a qualified_plan under sec_401 the plan will be unfunded and the plan’s obligation to each participating employee will be an unsecured general obligation of taxpayer the plan will enable participating employees to elect to defer receipt of certain amounts of compensation during the term of an employee’s participation in the plan the amount of the future compensation payments will increase or decrease as if the deferred amounts were invested in specified mutual funds reference funds or other investment_assets the amount of the future compensation payments also will be adjusted to reflect the deemed reinvestment of any dividends or other distributions with respect to the reference funds and investment_assets employees will have no right to receive currently from taxpayer any distributions in respect of a reference fund or other plr-143095-02 investment_asset the plan will permit taxpayer to periodically revise the list of available reference funds and other investment_assets and participating employees will be permitted to periodically change their deemed investment allocations taxpayer intends to reduce its risk of price changes with respect to its obligations under the plan that are tied to the value of the reference funds rather than investing the employee deferral amounts in the reference funds taxpayer intends to reduce its risk by entering into derivative contracts with an unrelated party counterparty pursuant to the terms of the derivative contracts taxpayer and counterparty will exchange payments calculated by reference to an amount initially equal to the sum of the aggregate compensation that is deferred pursuant to the plan the sum of the aggregate deferred_compensation will increase dollar-per-dollar as additional compensation amounts are deferred and decrease as taxpayer makes payments under the plan to participating employees pursuant to the derivative contracts taxpayer will make payments at least annually to counterparty equal to libor plus a spread multiplied by the plan’s aggregate deferred_compensation amount taxpayer and counterparty will reset the derivative contracts to market periodically but no less frequently than annually upon a reset early termination or expiration date of the derivative contracts counterparty will make a payment to taxpayer equal to the excess if any of the published aggregate net asset values of the employees’ deemed investments in the reference funds including the value of any deemed reinvested dividends and other distributions on that date over the plan’s aggregate deferred_compensation amount however if on a reset early termination or expiration date the aggregate deferred_compensation amount exceeds the published aggregate net asset values of the participating employees’ deemed investments including the value of any deemed reinvested dividends and other distributions taxpayer will make a payment to counterparty in the amount of the excess this reset to market has the effect of paying through in cash on at least an annual basis both the dividend-equivalent amounts due from counterparty because such amounts are reflected in the then-net asset value of the reference funds and the change in value of the plan’s aggregate deferred_compensation amounts since the plan’s inception or last reset date the pricing of the derivative contracts will be on-market at initiation therefore neither party will be required to make an up-front payment on each reset date the aggregate deferred_compensation amount will be reset to equal the published aggregate net values of the employees’ deemed investments in the reference funds including the value of any deemed reinvested dividends and other distributions on that date if required by counterparty the derivative contracts may also provide for a reset of the spread over libor as reflected in taxpayer’s obligation to make libor- based payments as relevant market spreads change plr-143095-02 taxpayer will identify the derivative contracts in its books_and_records as hedging_transactions for tax purposes pursuant to sec_1_1221-2 a description of items and aggregate risk being hedged will also be included in this identification on a substantially contemporaneous basis taxpayer will include in its books_and_records a description of the accounting_method used to account for the timing of income and expenses resulting from the derivative contracts in accordance with sec_1_446-4 for federal_income_tax purposes taxpayer will deduct the amount_paid as future compensation to a participating employee under the plan as the employee includes this amount in income income expenses gains and losses arising from the derivative contracts will be recognized pursuant to sec_1_446-4 as taxpayer recognizes deductions for amounts paid as future compensation under the plan law and analysis sec_1221 excludes from the definition of capital_asset any hedging_transaction which is clearly identified as such before the close of the day on which it was acquired originated or entered into sec_1221 defines a hedging_transaction as any transaction entered into by the taxpayer in the normal course of the taxpayer’s trade_or_business primarily to manage certain risks including the risk of price changes with respect to ordinary obligations incurred or to be incurred see also sec_1_1221-2 sec_1_1221-2 states that an obligation is an ordinary obligation if performance or termination of the obligation by the taxpayer could not produce capital_gain or loss an employer’s obligation to pay future compensation pursuant to a nonqualified_deferred_compensation_plan is an ordinary obligation sec_162 and sec_404 sec_1_162-7 sec_1_1221-2 states that except as otherwise determined in published guidance or private_letter_ruling the purchase or sale of a debt_instrument an equity security or an annuity_contract is not a hedging_transaction even if the transaction limits or reduces the taxpayer’s risk with respect to ordinary_property borrowings or ordinary obligations thus as example in sec_1_1221-2 illustrates although a taxpayer’s direct investment in shares of a mutual_fund may reduce a taxpayer’s risk with respect to its obligation to pay future compensation the investment is not made primarily to manage the taxpayer’s risk accordingly the investment in shares of a mutual_fund does not qualify as a hedging_transaction for purposes of sec_1221 as the preamble to sec_1_1221-2 indicates the same rationale applies for certain transactions in instruments that are not themselves debt instruments but may include a debt investment see eg sec_1_446-3 2002_1_cb_707 plr-143095-02 sec_1_1221-2 provides rules for identifying a hedging_transaction and the item being hedged in this case taxpayer will enter into the derivative contracts in the normal course of its trade_or_business taxpayer represents that it will enter into the derivative contracts to reduce the risk of price fluctuations with respect to its ordinary obligations under the plan to pay future compensation the derivative contracts are not proscribed investments precluded from hedging_transaction characterization under sec_1 d thus assuming the derivative contracts meet the risk management requirements of sec_1221 and sec_1_1221-2 and the identification requirements of sec_1_1221-2 the derivative contracts will qualify as hedging_transactions for purposes of sec_1221 sec_1_446-4 provides that a hedging_transaction as defined in sec_1_1221-2 must be accounted for under the rules set forth in sec_1_446-4 sec_1_446-4 states that the method_of_accounting used by a taxpayer for a hedging_transaction must clearly reflect income to clearly reflect income the method used must reasonably match the timing of income deduction gain_or_loss from the hedging_transaction with the timing of income deduction gain_or_loss from the item or items being hedged sec_404 provides that compensation paid under a nonqualified_plan or arrangement deferring the receipt of compensation if otherwise deductible is deductible in the taxable_year in which an amount attributable to the contribution is includible in the gross_income of an employee participating in the plan taxpayer will recognize a deduction for future compensation paid pursuant to the plan in the taxable_year in which an amount attributable to the contributions is includible in the gross_income of a plan participant taxpayer represents that it will match the recognition of income deductions gains or losses from the derivative contracts with the recognition of corresponding deductions for future compensation paid pursuant to the plan thus assuming that the derivative contracts qualify as hedging_transactions as defined in sec_1_1221-2 the matching of income deductions gains or losses from the derivative contracts with the deductions recognized by taxpayer for payments made pursuant to the plan clearly reflects income for purposes of sec_1_446-4 holdings assuming the derivative contracts meet the risk management requirements of sec_1221 and sec_1_1221-2 and the identification requirements of sec_1_1221-2 the derivative contracts qualify as hedging_transactions for purposes of sec_1221 plr-143095-02 assuming the derivative contracts qualify as hedging_transactions as defined in sec_1_1221-2 the matching of income deductions gains and losses from the derivative contracts with deductions recognized for payments made pursuant to the plan clearly reflects income for purposes of sec_1_446-4 this ruling is limited solely to issues discussed herein no opinion is expressed or implied regarding the tax treatment of the transaction in any respect not specifically set forth by the above ruling or under the provisions of any other sections of the code or the regulations specifically no opinion is expressed or implied pertaining to issues relating to sec_404 of the code or to the amount and timing of compensation includible in an employee’s income this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely elizabeth a handler chief branch office of associate chief_counsel financial institutions products enclosures copy of this letter sec_6110 copy
